Case: 2:21-cr-00015-MHW Doc #: 18 Filed: 03/19/21 Page: 1 of 1 PAGEID #: 47

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

United States of America,

Vv. Case No. 2:21-cr-15

Judge Michael H. Watson
Wynton Twitty,

ORDER
There being no objections, the Court hereby adopts the Report and

 

Recommendation of the Magistrate Judge, ECF No. 13, that Defendant's guilty
plea be accepted. The Court accepts Defendant's plea of guilty to Count 1 of
the Information, and he is hereby adjudged guilty on that count. The Court will

defer the decision of whether to accept the plea agreement until the sentencing

ieee WIL om

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

hearing.

IT IS SO ORDERED.
